Citation Nr: 0001925	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  96-00 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1971 to June 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which found that new and material evidence had 
not been submitted to reopen a claim for entitlement to 
service connection for a back disability.

In a decision dated in June 1997, the Board affirmed the RO's 
denial.  Subsequently, the veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(the Veterans Claims Court).  During the pendency of that 
appeal, the United States Court of Appeals for the Federal 
Circuit overturned the test for new and material evidence.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  By Order 
dated December 7, 1998, the Veterans Claims Court vacated the 
Board's June 1997 decision, and remanded the case pursuant to 
38 U.S.C.A. § 7252(a).


REMAND

As an initial matter, the Board finds that a determination 
with respect to well-groundedness need not be made in this 
instance as the remand was directed by Order of the Veterans 
Claims Court and is necessary to correct a procedural or due 
process defect.  

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.159 (1999).  During the pendency of the 
veteran's appeal, the United States Court of Appeals for the 
Federal Circuit overturned the test that had been used for 
new and material evidence.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The Board notes that the now-current 
standard for the submission of new and material evidence was 
not in effect at the time of the original RO decision.  As 
such, due process dictates that this case be remanded for 
consideration and readjudication by the RO under the guidance 
provided in Hodge.  Further, in the Joint Motion for Remand, 
the existence of Social Security Administration records was 
noted and an attempt will be made to associate those records 
with the claims file.  Finally, the veteran apparently 
disagrees with the Spanish translation of a buddy statement; 
however, it is unclear from the record the nature of his 
disagreement.  Accordingly, he will be given an opportunity 
to clarify the complaint on Remand. 

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The veteran and the service 
representative should be advised that 
while the case is on remand status, the 
veteran is free to submit additional 
evidence and argument.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Quarles 
v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The RO should allow a reasonable 
time, but within a definite timeframe, 
for the submission of such additional 
evidence and argument, unless need for 
more time is shown or requested by the 
veteran or his representative.

2.  The RO should, with the veteran's 
assistance as indicated, obtain for 
association with the claims folder, the 
records used by the Social Security 
Administration in granting disability 
benefits to the veteran.

3.  The veteran should be requested to be 
more specific about the nature of his 
disagreement with the translation of the 
buddy statement and provide an 
alternative translation if he desires.

4.  Thereafter, and upon the RO's receipt 
of any additional information or an 
indication from the veteran and his 
representative that there is nothing more 
to submit, the RO should readjudicate the 
issue of whether new and material 
evidence has been submitted to reopen the 
claim of entitlement to service 
connection for a back disability with 
reference to the current standard for the 
submission of new and material evidence 
as outlined in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), and 38 C.F.R. 
§ 3.156 (1999), including recent medical 
evidence associated with the claims file.  
In the event the benefits sought are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until he is notified.  The Board 
intimates no opinion as to the ultimate outcome in this case 
by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


